 1                                                                                                   O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   CHRIS LANGER, an individual                        Case No. 2:17-cv-08780-ODW(AFM)
12                         Plaintiff,
13          v.                                          ORDER GRANTING IN PART
                                                        PLAINTIFF’S MOTION FOR ENTRY
14   SAN PEDRO STREET PROPERTIES,                       OF DEFAULT JUDGMENT [19]
15   LLC, a California limited liability
16   company; and Does 1-10,
17                         Defendants.
18
19                                       I.   INTRODUCTION
20          Plaintiff Chris Langer (“Plaintiff” or “Langer”) moves for default judgment
21   against Defendant San Pedro Street Properties, LLC (“SPSP”) for violations of the
22   Americans with Disabilities Act (“ADA”) and Unruh Civil Rights Act (“Unruh”).
23   (See Pl.’s Appl. for Default J., ECF No. 19.) For the reasons discussed below, the
24   Court GRANTS Langer’s Motion for Entry of Default Judgment and GRANTS, IN
25   PART, Langer’s request for attorney’s fees and costs.1
26
27
     1
28    After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                                      II.   BACKGROUND
 2          Langer is a paraplegic who uses a wheelchair for mobility. (Compl. ¶ 1, ECF
 3   No. 1.) He has a specially equipped van and a disabled-person parking placard. (Id.)
 4   Plaintiff alleges that he visited SPSP in June 2017 to make a purchase from a store on
 5   the property (“LA Display Fixture”) and found that the lot lacked handicap parking
 6   spaces. (Id. ¶¶ 8, 11.) Langer alleges that the lack of handicap parking “denied
 7   [him] . . . full and equal access” and “caused him difficulty and frustration.” (Id.
 8   ¶ 16.) Langer alleges that he would like to return to the business but is deterred
 9   because of SPSP’s failure to offer handicap-accessible parking. (Id. ¶ 18.)
10          On December 6, 2017, Langer filed this action against SPSP for failing to
11   provide a handicap-accessible parking space on its premises, in violation of the ADA
12   and Unruh. (See generally id.) On January 9, 2018, Langer requested that the Clerk
13   of Court enter default, which it did on January 10, 2018. (ECF Nos. 9, 13). However,
14   two hours after Langer’s request, SPSP applied for a stay pending mediation. (ECF
15   No. 10.) Accordingly, on January 16, 2018, the Court ordered Langer to show cause
16   why the Court should not set aside the entry of default. (ECF No. 14.)
17          SPSP filed a notice explicitly stating that it had considered the economics of the
18   case and elected to “allow the default to stand.” (Notice of Election by Def. to Allow
19   Entry of Default to Remain (“Notice”), ECF No. 15.) SPSP also noted it had “taken
20   measures to make sure that the parking lot is used by employees only, and is not a
21   public accommodation, thus is not subject to the ADA.” (Id.) Accordingly, the Court
22   discharged its Order to Show Cause and allowed the default to stand. (ECF No. 16.)
23   For eight months, Langer took no further action to prosecute the matter. (ECF No.
24   18.) On August 22, 2018, the Court ordered Langer to show cause why the Court
25   should not dismiss the matter for failure to prosecute. (Id.) Langer then moved for
26   entry of default judgment. (Mem. in Support of Mot. (“Mot.”), ECF No. 19-1.)2
27   2
      On September 26, 2018, SPSP filed an Objection to Proposed Default Judgment and Order. The
28   Court cannot consider SPSP’s Objection because it was filed after the Clerk entered default. See
     Great Am. Inc. Co. v. M.J. Menefee Const., Inc., No. F06-0392-AWI-DLB, 2006 WL 2522408, at *2



                                                    2
 1            Langer seeks (1) injunctive relief under the ADA compelling SPSP to provide
 2   handicap-accessible parking in compliance with the ADA and Unruh, (2) damages
 3   under Unruh for the statutory minimum of $4000.00, and (3) $6660.50 in attorneys’
 4   fees and costs pursuant to 42 U.S.C. § 12205 and California Civil Code section 52.
 5   (Compl. 7; Mot. 6.)
 6            For the reasons below, the Court GRANTS Langer’s Motion for Entry of
 7   Default Judgment and GRANTS, IN PART, Langer’s request for attorney’s fees and
 8   costs.
 9                                   III.    LEGAL STANDARD
10            Federal Rule of Civil Procedure (“FRCP”) 55(b) authorizes a district court to
11   grant default judgment after the Clerk enters default under Rule 55(a). Fed. R. Civ.
12   P. 55(b). Before a court can enter default judgment against a defendant, the plaintiff
13   must satisfy the procedural requirements set forth in FRCP 54(c) and 55, as well as
14   Local Rules 55-1 and 55-2. Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1, 55-2.
15   Local Rule 55-1 requires that the movant submit a declaration establishing: (1) when
16   and against which party default was entered; (2) identification of the pleading to
17   which default was entered; (3) whether the defaulting party is a minor, incompetent
18   person, or active service member; (4) that the Servicemembers Civil Relief Act, 50
19   U.S.C. § 3931, does not apply; and (5) that the defaulting party was properly served
20   with notice, if required under Rule 55(b)(2). C.D. Cal. L.R. 55-1.
21            If these procedural requirements are satisfied, a district court has discretion to
22   grant a default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
23
     (E.D. Cal. Aug. 29, 2006) (noting that entry of default cuts off a defendant’s right to appear in the
24
     action). Should SPSP desire the Court to consider its Objection, SPSP must first move to set aside
25   entry of default. See Jitrade, Inc. v. Style in USA, Inc., No. 2-17-cv-04245-ODW-SK, 2017 WL
     8185858, at *1 (C.D. Cal. Oct. 2, 2017) (finding that a defendant seeking to defend an action after
26   default has been entered must first move to set aside entry of default); see also KT AMC Co. v. LWC
27   Capital, LLC, No. 2:17-cv-04289-ODW-PLA, 2017 WL 7171719, at *1 (C.D. Cal. Nov. 6, 2017)
     (same); Warner Bros. Home Entm’t, Inc. v. Meyers, No. CV-13-00890-SJO-VBKx, 2013
28   WL 12142605, at *1 (C.D. Cal. April 24, 2013) (same). Accordingly, the Court STRIKES
     Defendant’s Objection. (ECF No. 21.)



                                                      3
 1   “[A] defendant’s default does not automatically entitle the plaintiff to a court-ordered
 2   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.
 3   2002).   In exercising its discretion, a court considers several factors (the “Eitel
 4   Factors”): (1) the possibility of prejudice to the plaintiff; (2) the merits of the
 5   plaintiff’s substantive claim; (3) the sufficiency of the complaint; (4) the sum of
 6   money at stake; (5) the possibility of a dispute concerning material facts; (6) whether
 7   the defendant’s default was due to excusable neglect; and (7) the strong policy
 8   favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir.
 9   1986). Generally, upon entry of default, the defendant’s liability is conclusively
10   established, and the well-pleaded factual allegations in the complaint are accepted as
11   true, except those pertaining to the amount of damages.         Televideo Sys., Inc. v.
12   Heidenthal, 826 F.2d 915, 917–19 (9th Cir. 1987) (per curiam) (citing Geddes v.
13   United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)).
14         A party who has violated the ADA or Unruh is liable for attorneys’ fees and
15   costs under 42 U.S.C. § 12205 or California Civil Code section 52(a). Where, on
16   application for default judgment, a party seeks attorney fees and costs pursuant to a
17   statute, those fees are calculated in accordance with the schedule provided by the
18   court. C.D. Cal. L.R. 55-3. A court may award attorney fees in excess of the schedule
19   when the attorney makes a request at the time of the entry of default. Id.
20                                   IV.    DISCUSSION
21         Langer has satisfied the procedural requirements, and the Eitel Factors weigh in
22   favor of granting default judgment. However, the Court finds that the amount of
23   attorneys’ fees requested is excessive and unreasonable, and reduces the fee award
24   accordingly.
25   A.    Procedural Requirements
26         Langer has complied with the procedural requirements for the entry of a default
27   judgment. Langer’s counsel asserts: (1) the Clerk entered default against SPSP (2) on
28   the Complaint that Langer filed on December 6, 2017; (3) SPSP is not an infant or




                                                4
 1   incompetent person; (4) SPSP is not covered under the Servicemembers Civil Relief
 2   Act; and (5) Langer served SPSP with notice of this Motion for Entry of Default
 3   Judgment by first class United States Mail on August 29, 2018.3 (Mot. 1, 2; Decl. of
 4   Dennis Price (“Price Decl.”) ¶¶ 2, 5, ECF No. 19-4.) Thus, Langer satisfied the
 5   procedural requirements of FRCP 54(c) and 55, as well as Local Rule 55-1.
 6   B.     Eitel Factors
 7          Once the procedural requirements are satisfied, a district court must consider
 8   the Eitel Factors in exercising its discretion to enter default judgment. Upon review,
 9   the Court finds that the factors favor granting entry of default judgment against SPSP.
10                 1. Possibility of Prejudice to Plaintiff
11          The first Eitel factor considers whether the plaintiff will suffer prejudice if a
12   default judgment is not entered. Eitel, 782 F.2d at 1471. Denial of default leads to
13   prejudice when it leaves a plaintiff without a remedy or recourse for recovery of
14   compensation. Landstar Ranger, Inc. v. Parth Enter., Inc., 725 F. Supp. 2d 916, 920
15   (C.D. Cal. 2010); PepsiCo, 238 F. Supp. 2d at 1177. Here, SPSP consciously elected
16   not to participate in the action. Absent entry of default judgment, Langer is left
17   without recourse to recover on SPSP’s ADA and Unruh violations. Accordingly, this
18   factor favors entry of default judgment.
19                 2. Substantive Merits & 3. Sufficiency of the Complaint
20          The second and third Eitel factors require a plaintiff to state a claim under
21   which he may recover. PepsiCo, 238 F. Supp. 2d. at 1175. Langer asserts claims for
22   violations of both the ADA and Unruh.
23                         a. Langer’s ADA Claim
24          Langer has alleged facts sufficient to establish that SPSP violated Title III of the
25   ADA, which prohibits any public accommodation from discriminating against a
26
27   3
       The Court also notes that SPSP counsel has appeared in this case and consented to receive service
28   through the CM/ECF System. See C.D. Cal. L.R. 5-3.2. As such, he received notice of Plaintiff’s
     Motion through the CM/ECF System.



                                                     5
 1   disabled person “in the full and equal enjoyment of . . . services, facilities, privileges,
 2   advantages, or accommodations.” (Mot. 2, 3.)
 3         To succeed on his ADA claim, Langer must establish that (1) he is “disabled
 4   within the meaning of the ADA,” (2) that SPSP “is a private entity that owns, leases,
 5   or operates a place of public accommodation,” (3) that SPSP denied Langer public
 6   accommodation because of his disability, (4) that the parking lot at SPSP’s property
 7   “presents an architectural barrier prohibited under the ADA,” and (5) “the removal of
 8   the barrier is readily achievable.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998,
 9   1007–08 (C.D. Cal. 2014) (citing Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th
10   Cir. 2007)).
11         First, under the ADA, a “disability” is “a physical or mental impairment that
12   substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A). The
13   ADA lists walking as a “major life activit[y].” Id. § 12102(2)(A). Langer alleged that
14   he is a “paraplegic who cannot walk and who uses a wheelchair for mobility.”
15   (Compl. ¶ 1.) Because Langer’s allegations are accepted as true, he has established
16   that he is disabled within the meaning of the ADA.
17         Second, the ADA specifically lists sales establishments as “private entities
18   considered public accommodations. 42 U.S.C. § 12181(7)(E). Property owners are
19   charged with ensuring compliance with the ADA. Id. § 12182(a). Here, Langer
20   alleged that “LA Display Fixture is a facility open to the public, a place of public
21   accommodation, and a business establishment.” (Compl. ¶ 9.) Langer also alleged
22   that SPSP is a private entity that owns the real property on which LA Display Fixture
23   is located. (Id. ¶¶ 2–3.) Accepting these allegations as true, LA Display Fixture is a
24   place of public accommodation and subject to Title III of the ADA.
25         As to the third and fourth factors, “a public accommodation shall maintain . . .
26   facilities . . . that are required to be readily accessible to and usable by persons with
27   disabilities.” 28 C.F.R. § 36.211(a). “Whether a facility is readily accessible is
28   defined, in part, by the ADA Accessibility Guidelines (ADAAG).” Chapman v.




                                                  6
 1   Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011) (internal quotation marks
 2   omitted). The ADAAG guidelines “lay out the technical structural requirements of
 3   places of public accommodation.” Id. (quoting Fortyune v. Am. Multi-Cinema, Inc.,
 4   364 F.3d 1075, 1080–81 (9th Cir. 2004)). The ADAAG guidelines require facilities
 5   that offer public parking to provide at least one handicap-accessible parking space.
 6   ADAAG § 4.1.2(5)(a) (1991); see also ADAAG § 208 (2010) (“Where parking spaces
 7   are provided, parking spaces shall be provided in accordance with 208.”). Here,
 8   Langer alleges SPSP failed to provide a handicap-accessible parking space in its
 9   public lot and that the inaccessible conditions denied him full and equal access to LA
10   Display Fixture. (Compl. ¶¶ 8–11, 16.) Accepting these allegations as true, the lack
11   of handicap-accessible parking in SPSP’s public lot presented an architectural barrier
12   that denied Langer public accommodation because of his disability.
13         Fifth, creating a designated handicap-accessible parking space in a public
14   parking lot is considered readily achievable. 28 C.F.R. § 36.304(b); Vogel, 992 F.
15   Supp. 2d at 1011. Thus, the Court finds that removal of the barrier is “readily
16   achievable.”
17         Accepting as true the well-pleaded factual allegations in the complaint, Langer
18   has alleged facts sufficient to establish a violation of the ADA.
19                       b. Unruh Civil Rights Act Claim
20         The court in Vogel noted, “[a] violation of the ADA necessarily violates the
21   Unruh Act.” 992 F. Supp. 2d at 1011. Since Langer has established a meritorious
22   ADA claim, the Court finds that Langer also established a meritorious Unruh claim.
23         Langer has alleged sufficient facts to establish his ADA and Unruh claims. As
24   such, he has stated a claim under which he may recover. Accordingly, the second and
25   third Eitel factors favor granting entry of default judgment.
26                  4. The Amount at Stake
27         The fourth Eitel factor balances “the amount of money at stake in relation to the
28   seriousness” of a defendant’s conduct. PepsiCo, 238 F. Supp. 2d at 1176; Eitel, 782




                                                 7
 1   F.2d at 1471.    The amount at stake must be proportionate to the harm alleged.
 2   Landstar, 725 F. Supp. 2d at 921. Here, Langer requests the statutory minimum of
 3   $4000.00 for damages under Unruh. (Mot. 6.) Given that Langer’s request for
 4   damages under Unruh is the statutory minimum, the damages sought are proportionate
 5   to the harm alleged.     Consequently, the amount at stake favors entry of default
 6   judgment.
 7                5. Possibility of Dispute
 8         The fifth Eitel factor considers the possibility that material facts are in dispute.
 9   PepsiCo, 238 F. Supp. 2d at 1177. Because the allegations in Langer’s Complaint are
10   presumed true, no factual disputes exist that would preclude entry of default. See
11   Vogel, 992 F. Supp. 2d at 1013. Further, SPSP filed a notice, “allow[ing] the default
12   to stand.” (Notice 2.) As such, SPSP forfeited any challenge to the material facts
13   alleged. See Great Am. Inc. Co., 2006 WL 2522408, at *2 (noting that entry of default
14   cuts off a defendant’s right to defend). Accordingly, the Court finds this factor favors
15   entry of default judgment.
16                6. Possibility of Excusable Neglect
17         The sixth Eitel factor considers the possibility that a defendant’s default is the
18   result of excusable neglect. Eitel, 782 F.2d at 1471–72. Here, Langer properly served
19   SPSP with notice of the Complaint by first class United States Mail on December 18,
20   2017. (Proof of Service, ECF No. 7.) As SPSP responded and elected to allow the
21   default to stand (Notice 2), this factor weighs in favor of entering default judgment.
22                7. Policy Favoring Decision on the Merits
23         “[D]efault judgments are ordinarily disfavored. Cases should be decided upon
24   their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472 (citing Pena v.
25   Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)). However, where the
26   defendant fails to answer the plaintiff’s complaint, “a decision on the merits [is]
27   impractical, if not impossible.” PepsiCo, 238 F. Supp. 2d at 1177. SPSP elected to
28




                                                 8
 1   allow the default to stand, making a decision on the merits impossible. (See Notice 2.)
 2   Accordingly, this factor does not preclude entry of default judgment.
 3         All factors favor, or do not preclude, the entry of default judgment.
 4   Consequently, the Court finds entry of default judgment appropriate.
 5   C.    Damages
 6                1. Statutory Damages
 7         While the ADA does not provide for monetary damages, Unruh does. See 42
 8   U.S.C. § 12188(a); Cal. Civ. Code § 52(a) (entitling the prevailing party to damages
 9   “in no case less than four thousand dollars”). Langer requests the $4000.00 statutory
10   minimum. Accordingly, the Court awards Langer $4000.00 in statutory damages.
11                2. Attorney’s Fees and Costs
12         As both the ADA and Unruh claims are meritorious, Langer may recover
13   attorneys’ fees under 42 U.S.C. § 12205 or California Civil Code section 52(a).
14   Langer may also recover costs as provided in 29 U.S.C. § 1920, FRCP 54(d)(1) and
15   Local Rule 54-2.
16         In an application for default judgment, where attorney’s fees are sought
17   pursuant to a statute, fees are calculated according to the schedule provided by the
18   court. C.D. Cal. L.R. 55-3. Where the amount of judgment falls between $1000.01
19   and $10,000.00, the fee award is “$300 plus 10% of the amount over $1,000.” Id. As
20   such, the schedule grants attorney’s fees in the amount of $600.00.4
21         However, attorneys may request fees in excess of the schedule, as Langer’s
22   attorneys have done.      Id.    It is in the Court’s discretion to determine the
23   reasonableness of the fees requested. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).
24   To determine reasonableness, a court considers the “lodestar” method, multiplying the
25   hours reasonably expended by a reasonable hourly rate. Id. Courts should exclude
26   hours that are excessive, redundant, or not reasonably expended. Id. at 434.
27
     4
28    Total damages award is $4000.00. Accordingly, $300.00 + (($4000.00 – $1000.00) x 0.10) =
     $600.00. Thus, Langer would be granted $600.00 in attorney’s fees under the schedule.



                                                 9
 1          Langer’s attorney, Dennis Price, requests $6035.50 in fees and $625.00 in costs,
 2   for a total of $6660.50. (Mot. 6; Price Decl. 7.) Attorney Price submitted a billing
 3   statement reflecting that his firm expended a total of 14.9 hours of work billed at rates
 4   of either $350.00 or $425.00, depending on the attorney completing a given task.
 5   (Price Decl. 7–9.) The Court finds the number of hours expended excessive. While
 6   represented by the same firm, Langer has filed over 600 cases since 2014 in the
 7   Central District of California alone—over 25 cases before this Court.5 The cases
 8   include nearly identical complaints and subsequent filings. In light of the redundancy
 9   of work, familiarity with Langer, expertise in the area of law, and straightforward
10   nature of the cases involved for the extensively-trained attorneys, deviation from
11   Local Rule 55-3 is not warranted. Accordingly, the Court awards attorney’s fees
12   pursuant to Local Rule 55-3 in the amount of $600.00. The Court accepts Attorney
13   Price’s declaration of costs and awards costs in the amount of $625.00.
14
15
16
17
18   5
       See, e.g., Langer v. Roclar Co. Inc. et al., No. 2:14-cv-01623-ODW-AJW; Langer v. Michael
19   Butler Grass Valley Ass’n et al., No. 2:14-cv-05992-ODW-RZ; Langer v. Elsinore Pioneer Lumber
     Co. et al., No. 2:14-cv-08293-ODW-PLA; Langer v. Steve Demircift et al., No. 2:15-cv-05006-
20   ODW-PLA; Langer v. Luxor Props., Inc. et al., No. 2:15-cv-09906-ODW-JPR; Langer v. Ennabe
     Props., Inc. et al., No. 2:16-cv-00053-ODW-KS; Langer v. Zipora Ostfeld et al., No. 2:16-cv-
21
     04921-ODW-PLA; Langer v. Rigoberto Garcia et al., No. 2:16-cv-05755-ODW-SK; Langer v.
22   Goodwill et al., No. 2:16-cv-05955-ODW-AJW; Langer v. Darla Lesh et al., No. 2:16-cv-05985-
     ODW-SK; Langer v. Pamela S. Harper et al., No. 2:16-cv-07043-ODW-JPR; Langer v. Maria E.
23   Figueroa et al., No. 2:16-cv-07107-ODW-AJW; Langer v. Rodney A. Topkov et al., No. 5:17-cv-
     00959-ODW-KK; Langer v. Yobana Chavez et al., No. 2:17-cv-ODW-AS; Langer v. Agop
24
     Arakelian et al., No. 2:17-cv-06409-ODW-GJS; Langer v. Rosa United Invs., Inc. et al., No. 2:17-
25   cv-08940-ODW-AS; Langer v. Ted S. Mayeda et al., No. 8:15-cv-01032-ODW-AJW; Langer v.
     Laura D. Lenc et al., No. 2:18-cv-07617-ODW-E; Langer v. Jamshid Shafai et al., No. 2:18-cv-
26   07246-ODW-RAO; Langer v. Argo-Lincoln, LLC, No. 2:18-cv-05734-ODW-AS; Langer v. Ramesh
27   K. Manglani et al., No. 2:18-cv-04977-ODW-GJS; Langer v. 1240 Palmetto, LLC et al., No. 2:18-
     cv-02541-ODW-AFM; Langer v. John Tchaprazian et al., No. 2:18-cv-02536-ODW-E; Langer v.
28   919-921 Broadway LLC et al., No. 2:18-cv-02447-ODW-FFM; Langer v. Maroun Boutros et al.,
     No. 2:18-cv-01497-ODW-SS; Langer v. 6228 Franklin, LLC. et al., No. 2:18-cv-00565-ODW-SS.



                                                    10
 1                                   V.   CONCLUSION
 2         The Court GRANTS Langer’s Motion for default judgment and awards
 3   $4000.00 in statutory damages. To the extent that SPSP’s parking lot is one of public
 4   accommodation, it must comply with the specifications set forth in the ADAAG. The
 5   Court GRANTS, IN PART, Langer’s request for attorneys’ fees and costs and
 6   awards $600.00 in attorneys’ fees and $625.00 in costs.
 7
 8               IT IS SO ORDERED.
 9
10         November 8, 2018
11
12                               ____________________________________
13                                                  OTIS D. WRIGHT, II
14                                        UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               11
